- Case: 1:19-cv-00071-SNLJ Doc. #: 53-2 Filed: 02/26/21 Page: 1 of 1 PagelD #: 588

   
   
    

Carter County Sheriff's
P.0. Box 817
Ven Buren, MO 63965
Phone # (573)323-45)0 ~ Fax # (573)3234182

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ean ee
sa en
en i
Pa is
i

This Statement is True and Accurate to the best of my knowledge therefore by signing
my Name I take full responsibility thereof:

 

Signature of person statement

 

Deputy taking Statement eriff / Chief Deputy

PLAINTIFF’S
i EXHIBIT

2

 

 

City,0014
